Exhibit 10.20

 

First Amended and Restated Rent Supplement

(Permian Lease)

February 28, 2018

 

This First Amended and Restated Rent Supplement (this “First Amended
Supplement”) between Sharyland Distribution & Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
February 28, 2018 to memorialize supplements to the Permian Lease (as defined
below), effective as of December 31, 2017. Capitalized terms used herein that
are not otherwise defined will have the meanings assigned to them in the Permian
Lease.

WHEREAS, Lessor and Lessee are Parties to a Permian Lease Agreement dated
December 31, 2017 (as amended from time to time in accordance with its terms,
the “Permian Lease”);

WHEREAS, on December 31, 2017 (the “Lease Effective Date”), the Parties executed
a Rent Supplement (Permian Lease) (the “Effective Date Rent Supplement”), which,
among other things, established Rent with respect to the Permian Assets that
were in service as of the Lease Effective Date; and

WHEREAS, the Rate Base of the Permian Assets as of the Lease Effective Date was
different than estimated in the Effective Date Rent Supplement, and the Parties
wish to effect a Rent Validation (as set forth in Section 3.3 of the Permian
Lease) and to amend and restate the Effective Date Rent Supplement to
memorialize the effect of such difference.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1.The Effective Date Rent Supplement is hereby amended and restated in its
entirety as set forth below.

2.The Permian Lease, except as supplemented by this First Amended Supplement,
shall remain in full force and effect.

Incremental CapEx:

 

 

 

2018

 

(Total 2018)

$  10,025,211*

$  58,071,834**

$  68,097,045***

 

 

* Represents the amount of distribution Incremental CapEx that the Parties
expect to be placed in service during 2018, with an expected weighted average
in-service date of May 1, 2018. Rent supplements with respect to this
distribution Incremental CapEx were agreed to and memorialized as part of the
Effective Date Rent Supplement.

** Represents the aggregate amount of transmission Incremental CapEx the Parties
expect to be placed in service in 2018. Rent supplements with respect to this
transmission Incremental CapEx were agreed to and memorialized as part of the
Effective Date Rent Supplement. Of the 2018 transmission Incremental CapEx, an
aggregate of $446,511 is expected to be in service as of the balance sheet date
reflected in Lessee’s first 2018 Regulatory Order (“First 2018 CapEx”), an
aggregate of $7,255,992 is expected to be in service as of the balance sheet
date reflected in Lessee’s second 2018 Regulatory Order (“Second 2018 CapEx”),
and an aggregate of $50,369,331 is expected to be placed in service throughout
the remainder of 2018 (“2018 Stub-Year CapEx”) and included in the first 2019
Regulatory Order. The Parties expect the First 2018 CapEx, Second 2018 CapEx and
2018 Stub-Year CapEx, collectively, to have a weighted average in-service date

1

Permian Lease

--------------------------------------------------------------------------------

of September 1, 2018. The Parties expect the first 2018 Regulatory Order to be
effective on June 1, 2018, the second 2018 Regulatory Order to be effective on
September 1, 2018, and the first 2019 Regulatory Order to be effective on May 1,
2019.

*** Represents the total amount of transmission and distribution Incremental
CapEx that the Parties expect to be placed in service during 2018.

 

Lessee CapEx:  N/A

 

 

 

Base Rent#:

 

 

 

2018

$53,812,844*

 

2019

$57,959,163**

 

2020

$58,772,927

 

 

# The Rate Base of the Permian Assets as of the Lease Effective Date was
$408,794,249, of which $853,431 has not yet been included in a Regulatory Order
(“Prior Stub-Year CapEx”). The estimated Rate Base of the Permian Assets as of
the Lease Effective Date that was included in the Effective Date Rent Supplement
was $414,497,906, of which an estimated $8,284,210 constituted Prior Stub-Year
CapEx. As a result, a Rent Validation has occurred pursuant to Section 3.3 of
the Permian Lease, and, as part of this Rent Validation, the amount of 2018-2020
Base Rent has been restated.

 

* Lessee will make a monthly 2018 Base Rent payment of $4,451,115 on the 15th
day of each month beginning on March 15, 2018 through July 15, 2018 (with
respect to January 2018 through May 2018). Lessee will then make a 2018 Base
Rent payment of $4,464,736 on the 15th day of each month beginning on August 15,
2018 through October 15, 2018 (with respect to June 2018 through August 2018),
with the increase in monthly Base Rent reflecting Prior Stub-Year CapEx and
First 2018 CapEx and commencing June 1, 2018, which is the expected effective
date of Lessee’s first 2018 Regulatory Order. Subsequently, Lessee will make a
2018 Base Rent payment of $4,540,766 on the 15th day of each month beginning on
November 15, 2018 through February 15, 2019 (with respect to September 2018
through December 2018), with the increase in monthly Base Rent reflecting Second
2018 CapEx and commencing September 1, 2018, which is the expected effective
date of Lessee’s second 2018 Regulatory Order.

 

** Lessee will make a monthly 2019 Base Rent payment of $4,478,074 on the 15th
day of each month beginning on March 15, 2019 through June 15, 2019 (with
respect to January 2019 through April 2019). Subsequently, Lessee will make a
2019 Base Rent payment of $5,005,858 on the 15th day of each month beginning on
July 15, 2019 through February 15, 2020 (with respect to May 2019 through
December 2019), with the increase in monthly Base Rent reflecting 2018 Stub-Year
CapEx and commencing May 1, 2019, which is the expected effective date of
Lessee’s first 2019 Regulatory Order.

 

 

Percentage Rent Percentages:

 

 

 

2018

0%

 

2019

0%

 

2020

0%

 

 

Annual Percentage Rent Breakpoints:  N/A

 

Revenues Attributable to Lessee CapEx:  N/A

 

TCOS Allocation:  N/A

2Permian Lease

--------------------------------------------------------------------------------

 

Allocated Other Revenue:  N/A

 

Term of Rent Supplement:  Expires 12/31/20




 

3Permian Lease

--------------------------------------------------------------------------------

The Parties have executed this First Amended Supplement to the Permian Lease as
of the date set forth above.

 

 

SHARYLAND UTILITIES, L.P.

 

 

 

 

By:

/s/ Greg Wilks

 

Name:

Greg Wilks

 

Title:

Chief Financial Officer

 

 

SHARYLAND DISTRIBUTION &
TRANSMISSION SERVICES, L.L.C.

 

 

 

 

 

By:

/s/ Brant Meleski

 

Name:

Brant Meleski

 

Title:

Chief Financial Officer

 

 

Permian Lease